Landon, J.
It has been held that the wife’s express agreement to pay her husband wages for his services in aid of her separate business could, be enr forced, (Kingman v. Frank, 33 Hun, 471;) but that, in the absence of an express agreement, it could not be, (Lynn v. Smith, 35 Hun, 275.) We have no doubt of the correctness of the latter decision. Whatever power the legisr lature may have conferred upon the wife to make contracts with her husband, (see Hendricks v. Isaacs, 117 N. Y. 411, 22 N. E. Rep. 1029;. Suan v. Caffe, N. Y., 25 N. E. Rep. 488,) it has not required her to requite in cash, for the benefit of her husband’s creditors, the services which her husband has voluntarily rendered her in aid of her separate estate or business, solely upon considerations springing out of the marriage relation. Between members of the same family the law will not imply a promise to pay for services rendered. Williams v. Hutchinson, 3 N. Y. 312. Judgment affirmed, with costs.
All concur.